
	
		II
		110th CONGRESS
		2d Session
		S. 3609
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 26
			 (legislative day, September 17), 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Residential Lead-Based Paint
		  Hazard Reduction Act of 1992 to define environmental intervention blood lead
		  level, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Lead-Safe Housing for Kids Act of
			 2008.
		2.Amendments to Residential Lead-Based Paint
			 Hazard Reduction Act of 1992
			(a)AmendmentsSection 1017 of the Residential Lead-Based
			 Paint Hazard Reduction Act of 1992 (42 U.S.C. 4852c) is
			 amended—
				(1)by striking Not later than
			 and inserting (a) In
			 general.—Not later than; and
				(2)by adding at the end the following:
					
						(b)Environmental intervention blood lead
				level
							(1)In generalFor purposes of this title and any
				regulations issued under this title, an environmental intervention blood lead
				level means the lower of—
								(A)10 ug/dL (micrograms of lead per
				deciliter); or
								(B)the elevated blood lead level of concern
				for a child under 6 years of age that has been recommended by the Centers for
				Disease Control and Prevention.
								(2)Relation to other authoritiesNothing in this Act may be construed to
				affect the authority of the Environmental Protection Agency under section 403
				of the Toxic Substances Control Act (15 U.S.C.
				2683).
							.
				(b)RegulationsNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 amend the regulations of the Department of Housing and Urban Development to
			 comply with the amendments made by subsection (a).
			3.Report to Congress on previous lead hazard
			 inspection programs
			(a)In generalNot later than 90 days after the date of
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 submit a report to Congress on the status of the program of the Department of
			 Housing and Urban Development known as the Big Buy program and any other
			 voluntary programs the Secretary has implemented, or has planned to implement,
			 through which the Secretary has conducted, or planned to conduct, lead
			 evaluations of housing covered by section 35.715 of title 24, Code of Federal
			 Regulations (Lead Safe Housing Rule for pre-1978 assisted housing).
			(b)ContentsThe report under subsection (a) shall
			 include—
				(1)a description of the purpose of any program
			 described in subsection (a) that is being implemented or is planned to be
			 implemented;
				(2)a statement of the amounts allocated for
			 each such program;
				(3)the identification of the sources of the
			 funding for each such program;
				(4)a statement of the amount expended under
			 each such program, as of the date of the submission of the report;
				(5)a statement of the number of properties and
			 the number of dwelling units intended to be covered by each such
			 program;
				(6)a statement of the number of properties and
			 the number of dwelling units actually assisted by each such program;
				(7)a description of the status of each such
			 program, as of the date of the submission of the report;
				(8)an explanation as to why each such program
			 has not been completed;
				(9)a description of any enforcement actions
			 taken against owners of housing covered by section 35.715 of title 24, Code of
			 Federal Regulations (Lead Safe Housing Rule for pre-1978 assisted housing) who
			 were to have been held harmless with respect to any noncompliance with section
			 1018 of the Residential Lead-Based Paint Hazard Reduction Act of 1992
			 (42 U.S.C.
			 4852d), or with any rules implementing such section, during
			 implementation of such programs; and
				(10)a timeline for completion of the remaining
			 properties and units covered by each such program.
				4.Authorization of appropriations
			(a)In generalThere is authorized to be appropriated to
			 carry out this Act and the amendments made by this Act such sums as may be
			 necessary for fiscal year 2009.
			(b)Costs of complianceThis Act and the amendments made by this
			 Act shall not create any obligation or requirement on the part of any owner of
			 housing, public housing agency, or other party (other than the Secretary of
			 Housing and Urban Development) to comply with any new obligations established
			 by or pursuant to this Act or such amendments, except to the extent that the
			 Secretary of Housing and Urban Development makes amounts available to such
			 owner, agency, or party for the costs of such compliance.
			
